UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1130


KEANNA LOMAX, on behalf of herself and others similarly
situated,

                Plaintiff - Appellant,

          v.

WEINSTOCK, FRIEDMAN & FRIEDMAN, P.A.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:13-cv-01442-CCB)


Submitted:   August 28, 2014                 Decided:   September 4, 2014


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


E. David Hoskins, Max F. Brauer, THE LAW OFFICES OF E. DAVID
HOSKINS, LLC, Baltimore, Maryland, for Appellant.    David M.
Ross, WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Keanna    Lomax       appeals         the     district         court’s          order

dismissing      her     amended    complaint          without        prejudice       to    permit

arbitration.          Lomax’s complaint alleged violations of the Fair

Debt    Collection       Practices         Act,       the     Maryland        Consumer          Debt

Collection Act, and the Maryland Consumer Protection Act.                                        For

the following reasons, we affirm.

               “We review de novo a district court’s dismissal for

lack   of     subject    matter      jurisdiction           under     [Fed.     R.    Civ.      P.]

12(b)(1).”        Taylor v. Kellogg Brown & Root Servs., Inc., 658

F.3d 402, 408 (4th Cir. 2011).                      Lomax has the burden of proving

subject matter jurisdiction.                    Piney Run Pres. Ass’n v. Cnty.

Comm’rs, 523 F.3d 453, 459 (4th Cir. 2008).                            We also review de

novo    a     district    court’s         dismissal          under     Fed.     R.     Civ.      P.

12(b)(6).       Kensington Volunteer Fire Dep’t v. Montgomery Cnty.,

684    F.3d    462,     467   (4th      Cir.        2012)    (discussing        standard         of

review).       To survive a Rule 12(b)(6) motion, a complaint must

contain       “enough    facts     to     state       a     claim    to    relief      that      is

plausible on its face.”                 Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007).

               Lomax     argues      that           the     plain      language           of     the

arbitration       agreement        precludes          arbitration          of    her       claims

against     Weinstock,        Friedman      &       Friedman,       P.A.        Although         the

district      court     declined     to    determine          whether      federal        law    or

                                                2
Maryland state law governed, we conclude that, under either,

Lomax’s argument fails.                    Under Maryland law, “a ‘broadly worded’

arbitration          clause          triggers       the        ‘significant          relationship

test.’”        Griggs v. Evans, 43 A.3d 1081, 1088                                (Md. Ct. Spec.

App.    2012).         Likewise,           “[w]e    have       consistently        held    that     an

arbitration clause encompassing all disputes ‘arising out of or

relating       to’    a     contract        embraces          ‘every    dispute      between      the

parties        having       a    significant            relationship         to    the     contract

regardless of the label attached to a dispute.’”                                   Wachovia Bank,

Nat’l    Ass’n       v.     Schmidt,        445     F.3d       762,    767   (4th     Cir.       2006)

(quoting       Am.    Recovery        Corp.        v.    Computerized        Thermal       Imaging,

Inc., 96 F.3d 88, 93 (4th Cir. 1996)).                           Our review of the record

leads us to conclude, as the district court found, that Lomax’s

claims     have        a        “significant            relationship”         to     the     retail

installment contract as they involve the parties’ obligations

under the contract.

               We    also        agree      with        the    district       court       that     the

doctrine of equitable estoppel applies.                                Under federal law, “a

nonsignatory           to       an    arbitration              clause     may,       in     certain

situations, compel a signatory to the clause to arbitrate the

signatory’s         claims       against      the       nonsignatory         despite      the     fact

that     the     signatory           and    nonsignatory          lack       an    agreement       to

arbitrate.”          Am. Bankers Ins. Group, Inc. v. Long, 453 F.3d 623,

627    (4th     Cir.       2006).          “One    such       situation      exists       when    the

                                                    3
signatory is equitably estopped from arguing that a nonsignatory

is not a party to the arbitration clause.”                           Id.    “[E]stoppel is

appropriate if in substance the signatory’s underlying complaint

is based on the nonsignatory’s alleged breach of the obligations

and    duties    assigned     to    it    in       the     agreement.”           Id.    at   628

(internal       quotation     marks      and       brackets      omitted).         Likewise,

under     Maryland     law,     “[t]he         doctrine         of   equitable         estoppel

permits    non-signatories         to     enforce          an    arbitration       provision

. . . when a signatory must rely on the terms of the written

agreement [containing the arbitration clause] in asserting [its]

claims.”     Griggs, 43 A.3d at 1092 (internal quotation marks and

footnote     omitted).          Because            Lomax     relies        on    the    retail

installment sales contract in an attempt to collect damages, she

is      equitably      estopped         from        disclaiming            the    contract’s

arbitration provision.

            Accordingly, we affirm the district court’s judgment.

We    dispense    with   oral      argument         because      the   facts      and    legal

contentions      are   adequately        presented          in   the   materials         before

this court and argument would not aid the decisional process.



                                                                                       AFFIRMED




                                               4